TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00247-CV




Ava Vercher, Appellant

v.

Walter Mortgage Company, Appellee




FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
NO. C2953, HONORABLE WILLIAM R. SAVAGE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        Appellant Ava Vercher has notified this Court that she has filed for bankruptcy
protection (United States Bankruptcy Court, W.D. Texas, chapter 13, case number 05-15276). 
Accordingly, her appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file a
motion to reinstate upon the occurrence of an event that would allow the case to proceed.  See Tex.
R. App. P. 8.3.  Failure to notify this Court of a lift of the automatic stay or the termination of the
bankruptcy case may result in the dismissal of the cause for want of prosecution.  See Tex. R. App.
P. 42.3(b).
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Smith and Puryear

Filed:   September 16, 2005